Title: To James Madison from John S. Barbour, 18 April 1818
From: Barbour, John S.
To: Madison, James


Dear Sir
Orange Ct Ho. April 18th. 1818
I had until this moment intended visiting you this Evening with a view to full information in the matter so long since entrusted to me. The indisposition of my child of which I am just apprised renders my immediate return indispensible. For the present I can only say that there will be a decree for the Sale of the Mortgaged premises at the present term of the Fredericksburg Chancery Court and my opinion is very decisive that your interest will be promoted by becoming the purchaser. The reasons of this opinion as well as the day of Sale will be communicated to you in detail, in due time, probably the next or following week, at which time I will inclose you a copy of the decree. Most respectfully yrs
Jno: S. Barbour
